DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 and 30-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schein et al. US 6,002,394 hereinafter referred to as Schein in view of Snow et al. US 2002/0147790 hereinafter referred to as Snow.
In regards to claim 28, Schein teaches:
"A computer-implemented method for making a selection for a channel control system through a computing device comprising: receiving a request for a transmission code to perform a television function on the channel control system"
Schein column 7 lines 10-20, an IR blaster to generate IR codes to control the television; the electronic guide database for creating the electronic programming guide receive television schedule information and process the received information to create a database, the system usually requires, a store program code and a database for tuning to selected channels.
"determining an internet protocol ("IP") address associated with the computing device"
Schein column 18 lines 25-35 teach server 350 is set up as a network file server addressable by a unique address. Configured to follow an Internet Protocol IP.
"using [user input] to obtain a location identifier"
Schein column 19 lines 5-10 teaches the user can select an appropriate state, city, or other region, such as a region covered by a particular cable company.  State, city, region or region covered by a particular cable company are all location geographic location identifiers.
"receiving a television service provider identifier based on the location identifier" 
Schein column 19 lines 1-5 teaches the television guide website and/or internet broadcast transmitter may be accessed from virtually any location in the world, it will preferably include a mechanism for selecting a region from which the television guide is applicable. Appropriate state, city, region.
"receiving a television function identifier"
Schein column 19 lines 5-10 teaches the television guide may include television schedule and/or listing information.
"selecting the transmission code including instructions to perform the television function on the channel control system; and transmitting the transmission code”
Schein column 7 lines 10-15 teaches the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR.
Schein does not explicitly teach:
"[using] the IP address associated with the computing device [to obtain a location identifier]"
However it was well known in the art at the time the invention was filed as taught by Snow. Snow para [0020] teaches software executing on the computer 14 may determine the user's geographic location based on the user's Internet Protocol (IP) address.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Schein in view of Snow to have included the features of "[using] the IP address associated with the computing device [to obtain a location identifier]" because what is desired, therefore, is a system for streamlining the presentation of designated content to specified users of a website (Snow [0006]).
In regards to claim 30, Schein/Snow teaches all the limitations of claim 28 and further teach:
“wherein the transmission code comprises a point-to-point protocol transmission code”
Schein column 2 lines 50-60 teach television guide network server is coupled to the computer network, or directly to the viewer interface for providing the television schedule and/or listing information to the viewer.  Examiner interprets coupled directly is point-to -point.
In regards to claim 31, Schein/Snow teach all of the limitations of claim 28 and further teach”
“wherein the transmission code comprises a network protocol transmission code”
Schein column 2 lines 60-65 teach the function may be provided through the computer network by allowing the viewer to access, download, and/or automatically upgrade an application or applet (e.g., a JAVA.TM. applet).
In regards to claim 32, Schein/Snow teach all of the limitations of claim 28 and further teach:
“further comprising: receiving configuration information, the configuration information including information associated with the channel control system” 
Schein column 6 lines 10-15, inter alia, teach an electronic program guide.
In regards to claim 33, Schein/Snow teach all of the limitations of claim 28 and further teach:
“wherein the channel control system is configured on at least one of a television, a set-top box, and a digital video recorder”
Schein column 7 lines 10-15 teach alternatively, the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR.
In regards to claim 34, Schein/Snow teach all of the limitations of claim 28 and further teach:
“wherein the television function comprises selecting a television channel for the channel control system”
Schein teaches in column 7 lines 20-25 the system usually requires, a data reception unit, a processor, memory to store program code and a database, an on-screen display generator (OSD), and a control interface for tuning to selected channels.
In regards to claim 35, Schein/Snow teach all of the limitations of claim 34 and further teach:
“wherein the television channel includes digitally-distributed television channels obtained through online streaming”
Schein column 12 lines 15-20 teaches the database itself may be transmitted in a digital data stream.
In regards to claim 36, Schein/Snow teach all of the limitations of claim 28 and further teach:
“wherein the television function identifier is based on the television service provider identifier”
Schein column 19 lines 10-15 teaches the television schedule guide may provide information for certain networks and stations (instead of particular channels or stations), such as CBS, FOX, HBO and the like, that are global to all regions of the country.
In regards to claim 37, Schein/Snow teach all of the limitations of claim 36 and further teach:
“wherein the television service provider identifier is selected from a set of television service provider identifiers based on an association of the television service provider identifier with a television service provider operating at the location associated with the location identifier”
Schein column 19 lines 1-5 teach since the television guide website and/or internet broadcast transmitter may be accessed from virtually any location in the world, it will preferably include a mechanism for selecting a region from which the television guide is applicable.
In regards to claim 38, Schein/Snow teach all of the limitations of claim 36 and further teach:
“wherein receiving a television function identifier further comprises: transmitting a television service provider identifier”
 Schein column 19 lines 10-15 teaches the television schedule guide may provide information for certain networks and stations (instead of particular channels or stations), such as CBS, FOX, HBO and the like, that are global to all regions of the country.
“receiving electronic program guide information associated with the television service provider identifier”
Schein column 6 lines 10-15, inter alia, teach an electronic program guide.
 “and wherein the television function identifier is based on the electronic program guide information”
Schein column 19 lines 5-10 teach the television guide may include television schedule and/or listing information.
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schein in view of Snow and further in view of Fijolek 6,058,421 hereinafter referred to as Fijolek.
In regards to claim 29, Schein/Snow teaches all the limitations of claim 28 but does not explicitly teach:
“wherein the transmission code comprises a radio frequency (RF) protocol transmission code”
Fijolek teaches in column 7 lines 30-35 for downstream data transmission, RF interface 40 uses a signal modulation method of Quadrature Amplitude Modulation ("QAM") [radio frequency protocol transmission code]. As is known in the art, QAM is used as a means of encoding digital information over radio, wire, or fiber optic transmission.  It would have been .
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the interpretation of “location identifier” is unreasonable because it includes locations other than geographic location.  The Examiner deems this argument moot since the prior art teaches a geographical location.
Applicant argues that Schein does not teach “the IP address associated with the computing device to obtain a location identifier” however, the Examiner has used Snow to teach these limitations.  Therefore, any argument that does not address the Snow reference is considered moot.
Applicant argues that the motivation to combine is insufficient, however the Examiner is not persuaded.  Schein and Snow are both related to providing content to a user and are considered analogous art.  Furthermore, Snow offers motivation in that what is desired, therefore, is a system for streamlining the presentation of designated content to specified users of a website (Snow [0006]).  The benefits of streamlining presentation of content is well-known, understood and a constant motivating factor for technological innovation.  There appears to be no reason why the combination of references is insufficient or improper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422